Citation Nr: 0531447	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-30 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma




THE ISSUE

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code (Chapter 30 or Montgomery GI 
Bill).




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran had active military service from November 2000 to 
January 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the RO that found that the 
veteran did not satisfy the requirements for basic 
eligibility for educational assistance benefits under 
38 U.S.C.A. § 3011.


FINDINGS OF FACT

1.  The veteran enlisted in the Navy for an initial 
obligation period of four years; he first entered onto active 
duty on November 28, 2000, and was discharged after having 
served 3 years and 2 months of continuous active duty.

2.  The veteran was discharged as a result of misconduct, 
under the provisions of MILPERSMAN 1910-142; his discharge 
was characterized as general (under honorable conditions), 
rather than honorable.

3.  The veteran did not re-enter active duty after he was 
discharged; nor is he shown to have been placed on the 
retired list; to have been transferred to the Fleet Reserve 
or Fleet Marine Corps Reserve; to have been placed on the 
temporary disability retired list; or to have been released 
for further service in a reserve component of the Armed 
Forces.


CONCLUSION OF LAW

The requirements for basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, have not been met.  38 U.S.C.A. § 3011 (West 2002 & 
Supp. 2005); 38 C.F.R. § 21.7042 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran feels that he qualifies for educational 
assistance benefits under the Montgomery GI Bill.  He points 
out that his military pay was reduced by $1200 for purposes 
of participation in the program.

Title 38, United States Code, § 3011, provides, in pertinent 
part, that:

	(a) . . . [E]ach individual- 

	(1) who- 

	(A) after June 30, 1985, first becomes a 
member of the Armed Forces or first enters on 
active duty as a member of the Armed Forces 
and- 

	(i) who . . . in the case of an individual 
whose obligated period of active duty is 
three years or more, serves at least three 
years of continuous active duty in the Armed 
Forces . . .; [and]

			*		*		*

(3) who, after completion of the service 
described in clause (1) of this subsection-

(A) continues on active duty;

(B) is discharged from active duty with an 
honorable discharge;

(C) is released after service on active duty 
characterized by the Secretary concerned as 
honorable service and is placed on the 
retired list, is transferred to the Fleet 
Reserve or Fleet Marine Corps Reserve, or is 
placed on the temporary disability retired 
list; or

(D) is released from active duty for further 
service in a reserve component of the Armed 
Forces after service on active duty 
characterized by the Secretary concerned as 
honorable service;

	is entitled to basic educational assistance 
under this chapter.

38 U.S.C.A. § 3011(a)(1)(A) (West 2002 & Supp. 2005).  See 
also 38 C.F.R. § 21.7042(a) (2005).

Following a review of the evidence in this case, and the 
applicable law and regulation, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for Chapter 30 educational assistance benefits.  Information 
of record from the Department of Defense (DOD) shows that the 
veteran enlisted in the Navy for an initial obligation period 
of four years; that he first entered onto active duty on 
November 28, 2000; and that he was discharged after having 
served 3 years and 2 months of continuous active duty.  Under 
those circumstances, he satisfies the minimum service 
requirements set out at 38 U.S.C.A. § 3011(a)(1)(A)(i).

However, the record also shows that the veteran was 
discharged as a result of misconduct, under the provisions of 
MILPERSMAN 1910-142 (pertaining to separation by reason of 
misconduct-commission of a serious offense), and that his 
discharge was characterized as general (under honorable 
conditions), rather than honorable.  See VA Manual M22-4, 
Part V, para. 1.17(e) (a "general" discharge, or a 
discharge "under honorable conditions" is not qualifying 
for purposes of Chapter 30).  Moreover, the information 
provided by DOD does not show that, at the termination of his 
service, he re-entered active duty; was placed on the retired 
list; was transferred to the Fleet Reserve or Fleet Marine 
Corps Reserve; was placed on the temporary disability retired 
list; or was released for further service in a reserve 
component of the Armed Forces.  Accordingly, he does not 
satisfy the eligibility requirements set out at 38 U.S.C.A. 
§ 3011(A)(3), and his claim must be denied.  See, e.g., 
Harvey v. Brown, 6 Vet. App. 416, 422 (1994) ("neither the 
VA nor the [United States Court of Appeals for Veterans 
Claims] can extend [Chapter 30] benefits out of sympathy for 
a particular veteran") (quoting Kelley v. Derwinski, 3 Vet. 
App. 171 (1992)).

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)).  
The VA General Counsel has held that the notice and duty to 
assist provisions of the VCAA are inapplicable where, as 
here, undisputed facts render a claimant ineligible for the 
benefit claimed and further factual development could not 
lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004).


ORDER

The appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


